Title: To George Washington from Lucretia Wilhelmina van Mercken Van Winter, 20 October 1783
From: Van Winter, Lucretia Wilhelmina van Mercken
To: Washington, George


                        His Excellency, General Washington. Commander in chief of their high Mightinesses, the thirteen United States
                            of North America.
                            Leyden 20 October 1783.
                        
                        
                        Illustrious Defender of the rights of thy Country! Thou, who wert the support of the thirteen long, long
                            oppressed States! Whose generous spirit subdued the progress of fell tyranny, and confirmed in her seat, Liberty!
                            Illustrious Washington! the Universe, through all its wide domain, resounds with the fame of thy Virtues: the world beholds revived in you all the Worthies of Grace, and the noble family of the Curii. Like them, quitting your grounds, & the employments of Husbandry, you flew to the succour of
                            your fellow citizens, who were near becoming a prey to the hard law of unjust Masters, enriched with their merciless
                            spoil. But for you and your generous exertions, the fertile fields would now, even now, be no more, than one hideous,
                            frightful waste, while the inhabitants of the Cities, would have been sunk under the weight of numerous imposts; &
                            the honest hard working Peasant, loaded with the weight of galling irons. The haughty spirit of
                            Despotism wished to make them believe, that the object of her laws, was the happiness of the Human race. But they will
                            remain to the latest Posterity, lasting monuments of her atrocious designs. Witness the walls filled with flames &
                            carnage, witness the desolate fields, still reeking with slaughter, the melancholly objects of her savage rage, at wc.
                            Humanity revolts. Oh! let us cast a veil over these sad scenes, the sources of so many widowed, so many
                            orphan tears: cruel despotism is banished forever: and Liberty with smiling peace is again restored, to make the day as
                            happy as tis long. ’Tis to your valour, Magnanimous Heroe! to you, she owes her existence—without you, & your
                            virtuous struggles, aided by the Warriors of France, She would already have expired in those Climates.
                        America saved from her distress, acknowledges your services, exalts your valor, & celebrates
                            everywhere, in her songs of joy, the name of her noble Defender; whose great mind unseduced by the brilliant allurements
                            of Grandeur, feels itself content with being the object of the Love,
                            & Esteem, of a people, rescued from the multiplied distress of Slavery, by your arm. 
                        This virtuous Mortal, modest after his victories, offers up all his laurels to the Author of his glory,
                            & prostrates himself before him; owning himself indebted for his support, to him only.
                        Great Citizen! whom the Universe admires! Let purple & gold continue to be the gaudy ornaments of
                            ambition—Let virtue suffice for you, it is right, it ought—it is the fittest ornament for Washington.
                        They who are shamefully seduced, may sing the praises of an Alexander or a Caesar the ravagers of the world;
                            but modest virtue, the worthy attribute of Angels, will ever deserve the first altars.
                        You too, amiable companion! united to his destiny, who following the example of your illustrious consort
                            while he lavishes his blood for his country, support it by your Munificence! Every way worthy of his fondness, recieve
                            thou too! with him, the expressions of Love, that a grateful people owe you. The favors recieved by your Country, from
                            you, have secured her rights, and discover your virtues—America pleased, has also her Porcia, the Companion of her beloved
                            Brutus. O! happy pair! greater far in your humble retreat, than the proud Conqueror on his usurped throne! Enjoy for ever
                            a mind well satisfyed with its well earned renown.
                        May virtue, glory, and peacfull repose accompany you in your retirement to the Country. There, taste the
                            sweets that are unknown to Kings: whilst America, eternising your glory, consecrates in letters of gold, in the sacred
                            deposits of History, that, She was saved by Washington—May your Statue established by Council,
                            be honored by Congress, with these honourable words—Lo! Washington! the Father of his Country, the Protector of Liberty.
                        
                            Lucretia Wilhelmina Van Winter.
                            Neé, Van Merken
                        
                    